Title: To James Madison from John Graham, 13 September 1811
From: Graham, John
To: Madison, James


Dear SirWashington 13th Sepr 1811
I should have answered by the last Mail, the Letter you did me the Honor to write me, expressing a hope that my Health was returning; had I not been so sick on the day of its departure that I could not sit up. In consequence of a powerful dose of medicine, I am some what better, and have begun again to take Bark tho: I very much doubt whether my Stomach is properly prepared for it.
The City is I think more sickly than I ever knew it to be, tho the fevers are said to be of a cast that yields to the power of Medicine. By this Mail you will receive many Letters from Mr Smith, Mr Erving and Mr Adams. I opened such of them as I thought might probably be in Cypher. With Sentiments of the most Respectful attachment I have the Honor to be your Most Hble Sert
John Graham

Be pleased to let Mrs Madison know that I have sent her Letters to Mrs Crawford & Mrs Knapp and that I beg to be most respectfully presented to her.

As it is possible that they may not be able to get thro the decyphering of Mr Adams Letters, at the office today, in time for the Mail—I will mention that it appears from a p⟨ar⟩t of one of them which I read, that he declines the appointment of Judge and intends to remain a little longer in Russia.
